DETAILED ACTION
	This office action is in response to telephonic interview with applicant’s representative Jenny Rosenfeld on 1/12/21. See Interview Summary for details.
Allowable Subject Matter
Claims 1-29 are allowed.
Claims 1 and 19 are allowed because the prior arts of record do not teach the monolithically integrated optical modulation device wherein at least some of the net 180 degree change in direction is achieved within the at least two branches of the optical waveguide, as recited in claims 1 and 19 in each claim entirety. Dependent claims 2-18, 20 and 29 are allowed by virtue of dependent on allowed claim 1 and 19 respectively.
Claims 21 and 23 are allowed because the prior arts of record do not teach “an optical waveguide for guiding light from the input optical port to the output optical port, a portion of the optical waveguide being split into at least two waveguide branches, and the at least two waveguide branches each undergoing a net 180 degree change of direction between the input optical port and the output optical port” as amended in claims 21, and similarly in claim 23.  Dependent claims 22 and 24-29 are allowed by virtue of depending on allowed claim 21 and 23, respectively.
The following is an examiner’s statement of reasons for allowance: the prior.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883